Title: To George Washington from William Thornton, 1 October 1796
From: Thornton, William
To: Washington, George


                        
                            Sir 
                            Washington Octr 1st 1796.
                        
                        After writing the inclosed I heard it suggested that if the Square now
                            contemplated for a Hospital should not be divided into Lots it might not be improper to
                            recommend it for an University—In this Case it would be necessary to point out another Seite
                            for a Hospital, but I do not hesitate to say there is no place equal to this for that
                            purpose in the whole City. It will also be admitted I hope on mature Consideration that the
                            Seite already recommended for a National University is so much superior to the other that
                            there can be no hesitation in fixing it, especially as the Library & Museum would be
                            objects of gratification to the more refined Members of Society, who would inhabit, most
                            probably, the portion of the City remote from Trade. I am sir &c.
                        
                            W.T.
                            
                        
                    